           \                   UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                     CENTRAL DIVISION


      UNITED STATES OF AMERICA/
                   Plaintiff                              3:19-CR-30041-RAL
      V.                                          ORDER SETTING CONDITIONS
                                                            OF RELEASE
      FRANCIS STANEORD STRICKER,
                    Defendant


                               GENERAL CONDITIONS OF RELEASE


            IT IS ORDERED that the release of Defendaiit shall be subject to the
      following conditions:

(1)   Defendant shall not violate any federal, state or local(including tribal) law while on
      release in this case.


(2)   Defendant shall appear at or participate in all case-related matters scheduled by his^
      attorney. In addition. Defendant shall promptly answer all correspondence and
      promptly respond to all communication from hisattorhey and shall cooperate fully
      with his attorney so that the attorney is able to properly and efficiently manage the
      case.




(3)   Defendant shall appear for all proceedings as required by the Court, and, if
      convicted, shall surrender himself as directed to serve any sentence imposed by the
      Court.


(4)   Defendant shall advise the Court, the Probation Office or his supervising officer in
      writing before making any change of residence or telephone number.

(5)   Defendant shall cooperate in the collection of a DNA sample if the collection of such
      a sample is authorized by 42 U.S.C.§14135a.

              RELEASE ON PERSONAL RECOGNIZANCE OR UNSECURED BOND


              IT IS FURTHER ORDERED that Defendant shall be released:


(6)   On his own"personal recognizance based on his promise to appear when directed and
      comply with the terms and conditions of release as set forth herein.
                               ADDITIONAL CONDITIONS OF RELEASE


      Upon finding that release by one of the above methods will not by itself reasonably
      ensure the appearance of Defendant and the safety of other persons and the
      community,it is further

            ORDERED that the release of Defendant shall be subject to the conditions below:

(7)   Defendant shall:

            (a) submit to supervision by and report for supervision to the Probation Office
            or supervising officer as directed.

            (b) continue or actively seek employment as directed.

            (c)   abide by the following restrictions on personal association, residence, or
            travel:
                   (i)    not leave the State of South Dakota unless authorized to do so by the
                      Court.


           (d) not have any initiated contact, direct, or indiret:t, with any person who is or
           may be a victim or witness in the investigation or prosecution of the case, to wit:
           Heather Dubray, Amy Rspects Nothing, Michael Dovian, SA Benjamin Estes, SA
           Bryce Fankhauser

            (e) not possess a firearm, destructive device, or dangerous weapon.

            (f)   not use alcohol □ at all 0 excessively.

            (g) not use or unlawfully possess a narcotic drug or other controlled substance
            as defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
            practitioner.

            (h) submit to testing for a prohibited substance if required by the Probation
            Office or supervising officer. Testing may be used with random frequency and
            may include Uriiie testing, the wearing of a sweat patch, a remote alcohol testing
            system, and/or any form of prohibited substance screening or testing. Defendant
            shall not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
            of prohibited substance screening or testing. If remote alcohol testing is utilized.
            He shall pay all or part of the cost of the program based on his ability to pay as
            determined by the Probation Office or supervising officer.


                                                Page 2
       (i) obtain a substance abuse evaluation (to be scheduled within 7 days) and
       participate in a program of inpatient or outpa:tient treatment, therapy, or
       counseling as directed.

       (j) participate in one of the following location restriction programs and
       comply with its requirements as directed. , ,   ,

              (i) Curfew. Defendant shall be restricted to his residence every day
              from 10:00 p.m. to 7:00 a.m. unless otherwise authorized by the Probation
              Office or supervising officer.

       (k) report as soon as possible, to the Probation Office or supervising officer
       every contact with law enforcement personnel, including arrests, questioning, or
       traffic stops.

       (1)   reside at a residence approved by the Probation Office or supervising
       officer.


      (m) not enter or remain within the exterior boundaries of the Rosebud Sioux-
       Indian Reservation.




                        ADVICE OF PENALTIES AND SANCTIONS


     Violation of any of the foregoing conditions of release may result in the immediate
issuance of a warrant for Defendant's arrest, a revocation of release, an order of
detention, as provided in 18 U.S.C. §3148, and a prosecution for contempt as provided
in 18 U.S.C. §401 which could result in a possible term of irhprisonment, a fine or both,

     The commission of any offense, while on pretrial release may result in an
additional sentence upon conviction for such offense to a term of imprisonment of not
more than ten years, if the offense is a felony; or a term of imprisonment of not more
than one year, if the offense is a misdemeanor. 18 U.S.C. §3147. This sentence shall be
consecutive to any other sentence and shall be imposed in addition to the sentence
received for the offense itself. Id.


      18 U.S.C. §1503 makes it a criminal offense punishable by up to ten years of
imprisonment and a $250,000 fine to intimidate or attempt to intimidate a witness, juror
or officer of the court(and imposes a more severe punishment in the case of a killing or
where the offense was committed against a petit juror and a Class A or B felony was

                                          Page 3
charged, see §1503(b)(l), (2)); 18 U.S.C. §1510 makes it a criminal offense punishable by
up to five years of imprisonment and a $250,000 fine .to obstruct a criminal
investigation; 18 U.S.C. §1512 makes it a criminal offense punishable by up to twenty
years of imprisonment and a $250,000 fine to tamper with a witness, victim or
informant (and provides for a more severe punishment,if certain circumstances are
present, see §i512(a)(l), (2)); and 18 U.S.C. §1513 makes it a criminal Offense punishable
by up to fen years of imprisonment and a $250,000 fine to retaliate against a witness,
victim or informant, or threaten or attempt to do so (and calls for a more severe
punishment if specific aggravating factors exist, see §l513(a),(b),(c)).

      18U.S.C. §3146. If after having been released. Defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of
sentence pursuant to a court order, he shall be punished as hereafter provided in this
section. If Defendant was released in cormectioh with a charge of, or while awaiting
sentence, surrender for the service of a sentence, or appeal or certiorari after conviction,
for:


       (1) An offense punishable by death, life imprisonment, or imprisonment for a
       term of fifteen years or more. Defendant shall be fined up to $250,000. or
       imprisoned for not more than ten years, or both;

       (2) An offense punishable by imiprisonment for a term of five years or more, but
       less than fifteen years. Defend^!shall be fined up to $250,000 or imprisoned for
       not more than five years, or both;

       (3) Any other felony. Defendant shall be fined up to $250,000 or imprisoned for
       not more than two years, or both; or

       (4) A misdemeanor. Defendant shall be fined up to $100,000 or imprisoned for
       not more than one year, or both.

     A term of imprisonment imposed for failure to appear or surrender shall be
consecutive to the sentence of imprisonment for any other offense. In addition, a failure
to appear may result in the forfeiture of any bail posted.




                                           Page 4
                        ACKNOWLEDGMENT OF DEFENDANT


     I acknowledge that I am the Defendant in the above-entitled case and that I am
aware of ^ of the conditions of my release. I promise to obey ^ conditions of
release, to appear as directed, and to promptly surrender myself for service of any
sentence that may be imposedQl luxi/fmlv aware of the penalties and sanctions set
forth above



     SIGNATURE OF DEFENDANT                                            ^ATE

  MAILING ADDRESS                             TELEPHONE NO.



                  DIRECTIONS TO UNITED STATES MARSHAL


      Defendant shall be released after processing and executing the release portion of
the Court's Order and submitting to a pretrial services interivew.

     DATED April 15, 2019, at Pierre, South Dakota.

                                         BY THE COURT:




                                         MARK A. MORENO
                                         UNITED STATES MAGISTRATE JUDGE




                                         Page 5
